Citation Nr: 0323046	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  94-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1970 to May 
1974.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In May 1996, the Board denied the veteran's 
claim to service connection for PTSD.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court), and in August 1997, the Court 
vacated and remanded the matter to the Board for 
readjudication.  Additional development was accomplished, and 
in February 1999, the Board again denied the veteran's claim.

The veteran appealed the Board's February 1999 decision to 
the Court.  In a March 2001 Order, the Court vacated the 
Board's decision and remanded the matter to the Board for 
readjudication in accordance with the Veterans Claims 
Assistance Act of 2000.

It is noted that in June 2000, the veteran raised a claim of 
entitlement to an earlier effective date for service 
connection for Hepatitis C.  As this matter is neither 
developed nor certified for appellate review, it is referred 
to the RO for appropriate consideration.  


REMAND

In October 2002, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), 
the Board requested that additional development be 
accomplished by its Evidence Development Unit.  On May 1, 
2003, however, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans  v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("DAV").  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304 (2002), was inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002), because 38 C.F.R. § 19.9(a)(2), denied 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  In light of DAV, and because additional 
development is necessary, this case must be remanded to the 
RO to conduct the additional development and to consider all 
evidence of record in the first instance.  

Accordingly, this case is REMANDED for the following 
development:

1.  Make a request for morning reports 
for the period from March 16, to May 10, 
1970 for Company B, Fourth Battalion, 
First Brigade, located in Fort Ord, 
California, to determine if there was an 
incident involving a soldier driving a 
Volkswagen "Bug" through the veteran's 
company and killing two soldiers.  

2.  The RO should take appropriate steps 
to determine whether the veteran served 
in the same unit as Ray Flores, who 
submitted a buddy statement in September 
1996, for the period from July 1971 to 
February 1972.    

3.  Contact the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) and obtain the 
Operational Reports for Company A, 501st 
Signal Battalion, Vietnam, for the period 
from August 1971 to January 1972, as well 
as the Operational Reports for the 13th 
SOTE, Detachment 1, for the period from 
January to February 1972.  If these 
records cannot be provided, or if they 
are incomplete, that fact must be 
reported in writing. 

4.  The RO should contact the National 
Personnel Records Center and obtain the 
veteran's inpatient psychiatric records 
for treatment received in July 1973 at 
Irwin Army Hospital.  All such records 
should be associated with the claims 
file.  If no additional records are 
available, that fact should be noted.

5.  The RO should take the appropriate 
steps to obtain the veteran's Social 
Security records, to include any medical 
records on which the Social Security 
Administration based its decision.

6.  The RO should take the appropriate 
steps to obtain any available treatment 
records from the Big Springs State 
Hospital from 1978 to the present.  The 
RO should also provide the veteran with 
the opportunity to submit any pertinent 
outstanding private medical records, or, 
if he desires, to provide him with the 
necessary assistance to obtain such 
records.  In addition, the RO should 
determine whether there are any 
outstanding VA treatment records, if so, 
all such records should be obtained and 
associated with the claims file.    

7.  Thereafter, the RO should 
readjudicate the issue on appeal, with 
consideration of the Veterans Claims Act 
of 2000.  The RO must ensure that the 
notice provisions of the VCAA as defined 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), have been complied with in 
full.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






